                                                                                 United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                    January 13, 2020
                               UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

FRANCISCA MARTINEZ,                              §
                                                 §
        Petitioner,                              §
VS.                                              §   CIVIL ACTION NO. 1:19-CV-168
                                                 §
ROBERT M. COWAN, et al.,                         §
                                                 §
        Respondents.                             §

                                             ORDER

       On September 2, 2019, Plaintiff Francisca Martinez filed her Petition for Writ of Habeas

Corpus and Complaint for Declaratory and Injunctive relief (Doc. 1) alleging that Respondents

violated her rights and placed her in habeas custody by not issuing her employment

authorization documents. Before Respondents filed a responsive pleading, the Magistrate Judge

sua sponte raised the issue of jurisdiction, ordering briefing on whether the Court had subject

matter jurisdiction over Martinez’s claims. (Order, Doc. 3) Martinez filed her response to the

Order, arguing that jurisdiction existed. (Plaintiff’s Response, Doc. 4)

       On September 26, 2019, the Magistrate Judge issued a Report and Recommendation

(Doc. 5) recommending that the Court dismiss all of Martinez’s claims for lack of jurisdiction.

Martinez timely filed objections to the Report and Recommendation. (Objections, Doc. 6)

       The Court has conducted a de novo review of the jurisdictional issue in this lawsuit. In

her objections to the Report and Recommendation, Martinez re-urges the arguments she

presented to the Magistrate Judge, and the Report and Recommendation ably addresses those

arguments.

       Accordingly, the Court ADOPTS the Report and Recommendation. It is:

       ORDERED that all of Francisca Martinez’s causes of action are dismissed without

prejudice for lack of jurisdiction.



1/2
      The Clerk of Court is directed to close this matter.

      SIGNED this 13th day of January, 2020.



                                                _________________________________
                                                Fernando Rodriguez, Jr.
                                                United States District Judge




2/2
